Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Morimoto et al. (Pub NO. US 2013/0003250 A1; hereinafter Morimoto).
Regarding Claim 1, Morimoto teaches a method for monitoring electrostatic chucking performance (See Electrostatic Chuck EC in Fig.1-Fig. 2; See [0026]-[0030]), comprising: 
positioning a reference substrate (reference substrate 1 in chamber EC in Fig. 1; See [0026]-[0027]) on an electrostatic chuck in a process chamber (See [0026]); 
positioning a bowed substrate (bowed substrate 2 in Fig. 1-Fig. 2; See [0026]-[0032]) on the reference substrate (bowed substrate 2 on reference substrate 1 in Fig. 1);
 applying a power to an electrode in the electrostatic chuck (apply power to electrodes 3a/3b in fig. 1; See [0029]); 
monitoring an impedance of the reference substrate and an impedance of the bowed substrate (impedance is measured from current flow between reference substrate 1 and bowed substrate 2 in fig. 1; See [0030], [0033]) using a sensor positioned between the electrostatic chuck and ground (Ammeter A is sensor in Fig. 1 and it is between chuck EC and ground; See [0033]); and 


    PNG
    media_image1.png
    877
    897
    media_image1.png
    Greyscale

Regarding Claim 7, Morimoto teaches a method for determining semiconductor process chamber parameters (semiconductor substrate 1 in chamber EC in Fig. 1; See [0026]-[0027]), comprising: 
positioning a reference substrate (reference substrate 1 in chamber EC in Fig. 1; See [0026]-[0027]) on an electrostatic chuck in a process chamber (See [0026]); 
positioning a bowed substrate (bowed substrate 2 in Fig. 1-Fig. 2; See [0026]-[0032]) on the reference substrate (bowed substrate 2 on reference substrate 1 in Fig. 1); 
applying a power to an electrode in the electrostatic chuck (apply power to electrodes 3a/3b in fig. 1; See [0029]); 
monitoring an impedance of the reference substrate and an impedance of the bowed substrate (impedance is measured from current flow between reference substrate 1 and bowed substrate 2 in fig. 1; See [0030], [0033]) using a sensor positioned between the electrostatic chuck and ground (Ammeter A is sensor in Fig. 1 and it is between chuck EC and ground; See [0033]); 
 incrementally decreasing a voltage of the power (impedance value increases if power supply decreases in Fig. 6; See [0045]) until the impedance of the reference substrate and the impedance of the bowed substrate deviates (if impedance value is out of predetermined range and it is deviates; See [0033], [0042]-[0043]); and 


    PNG
    media_image1.png
    877
    897
    media_image1.png
    Greyscale

Regarding Claim 8, Morimoto teaches the method of claim 7, further comprising using the process parameters in subsequent semiconductor processes (See [0043]-[0047]).
Regarding Claim 14, Morimoto teaches a setup for monitoring electrostatic chuck performance in a process chamber (See Electrostatic Chuck EC in Fig.-Fig. 2; See [0026]-[0030]), comprising: 
a reference substrate (reference substrate 1 in chamber EC in Fig. 1; See [0026]-[0027]) on an electrostatic chuck in the process chamber (See [0026]); 
a bowed substrate on the reference substrate (bowed substrate 2 in Fig. 1-Fig. 2; See [0026]-[0032]); 
a sensor positioned between the electrostatic chuck and ground (Ammeter A is sensor in Fig. 1 and it is between chuck EC and ground; See [0033]); 
a power source configured to supply power to an electrode in the electrostatic chuck (apply power to electrodes 3a/3b in fig. 1; See [0029]); and 
a controller configured to regulate operation of the process chamber (apply and control power to electrodes 3a/3b by controller in fig. 1; See [0017]-[0018]), wherein the controller comprises a memory containing instructions for execution on a processor (microcomputer executes program with memory; See [0030]) comprising: 

incrementally decreasing a voltage from the power source (impedance value increases if power supply decreases in Fig. 6; See [0045]) until the impedance of the reference substrate and the impedance of the bowed substrate deviates (if impedance value is out of predetermined range and it is deviates; See [0033], [0042]-[0043]).

    PNG
    media_image1.png
    877
    897
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-6, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto.
Regarding Claim 2, Morimoto teaches the method of claim 1, wherein the voltage is initially set at about 800V (.8KV; See [0041]).
Morimoto is silent about 1000V.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use voltage is initially set at about 1000V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 3, Morimoto teaches the method of claim 2. Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 50V at 20s intervals.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use he voltage is reduced about 50V at 20s intervals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 4, Morimoto teaches the method of claim 2. Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 100V at 30s intervals.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use he voltage is reduced about100V at 30s intervals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 5, Morimoto teaches the method of claim 2. Morimoto further teaches to control supply voltage (See [0048]).

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use he voltage is reduced about 25V at 10s intervals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Morimoto teaches the method of claim 1, wherein the process chamber temperature is maintained at 400 C (See [0038]).
Morimoto is silent about temperature between about 400 C and about 700 C.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use temperature between about 400 C and about 700 C, since it has been held that discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 9, Morimoto teaches the method of claim 7, wherein the voltage is initially set at about 800V (.8KV; See [0041]).
Morimoto is silent about 1000V.

Regarding Claim 10, Morimoto teaches the method of claim 9, Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 50V at 20s intervals.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use he voltage is reduced about 50V at 20s intervals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11, Morimoto teaches the method of claim 9, Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 100V at 30s intervals.

Regarding Claim 12, Morimoto teaches the method of claim 9, Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 25V at 10s intervals.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use he voltage is reduced about 25V at 10s intervals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 13, Morimoto teaches the method of claim 7, wherein the process chamber temperature is maintained at 400 C (See [0038]).
Morimoto is silent about temperature between about 400 C and about 700 C.

Regarding Claim 15, Morimoto teaches the setup of claim 14, wherein the process chamber temperature is maintained at 400 C (See [0038]).
Morimoto is silent about temperature between about 400 C and about 700 C.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use temperature between about 400 C and about 700 C, since it has been held that discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 16, Morimoto teaches the setup of claim 14, wherein the voltage is initially set at about 800V (.8KV; See [0041]).
Morimoto is silent about 1000V.

Regarding Claim 17, Morimoto teaches the setup of claim 16, Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 50V at 20s intervals.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use he voltage is reduced about 50V at 20s intervals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 18, Morimoto teaches the setup of claim 16, Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 100V at 30s intervals.

Regarding Claim 19, Morimoto teaches the setup of claim 16, Morimoto further teaches to control supply voltage (See [0048]).
Morimoto is silent about wherein the voltage is reduced about 25V at 10s intervals.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use he voltage is reduced about 25V at 10s intervals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b. TSUJI et al. (Pub NO. US 2018/0158709 A1) discloses Substrate Treatment Apparatus.
c. MAKHRATCHEV et al. (Pub NO. US 2013/0284709 A1) discloses Electrostatic Chuck Having Reduced Power Loss.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858